     Case: 1:17-cv-00460-MRB Doc #: 126 Filed: 02/09/21 Page: 1 of 2 PAGEID #: 1824




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT CINCINNATI


BAOYANG CHEN,                                     :
                         Plaintiff,               :      Case No. 1:17-cv-460
                                                  :
v.                                                :      Judge Michael R. Barrett
                                                  :
GSC OPPORTUNITIES, L.P., at al.,                  :       NOTICE OF WITHDRAWAL
                                                  :       OF PLAINTIFF’S CO-COUNSEL
                         Defendants.              :
                                                  :



         Pursuant to S.D. Ohio Civ. R. 83.4(d), Justin J. Joyce hereby provides notice to this Court

that he is withdrawing as co-counsel for Plaintiff Baoyang Chen (“Plaintiff”). Plaintiff will

continue to be represented by Christopher D. Cathey, Plaintiff’s trial attorney. Mr. Cathey has

consented to Mr. Joyce’s withdrawal.

Respectfully submitted,                               Respectfully submitted,

/s/ Justin J. Joyce                                   /s/ Christopher D. Cathey (per telephone
Justin J. Joyce (0090683)                             authorization dated 2/4/2021)
PORTER WRIGHT MORRIS & ARTHUR LLP                     Christopher D. Cathey (0071231)
250 East Fifth Street, Suite 2200                     DICKENSON WRIGHT PLLC
Cincinnati, OH 45202-5118                             350 E. Las Olas Blvd., Ste. 1750
Telephone: (513) 369-4214                             Ft. Lauderdale, FL 33301
Facsimile: (513) 421-0991                             Telephone: (954) 991-5447
Email: jjoyce@porterwright.com                        Facsimile: (844) 670-6009
                                                      Email: ccathey@dickinsonwright.com

Attorney for Plaintiff                                Trial Attorney for Plaintiff
  Case: 1:17-cv-00460-MRB Doc #: 126 Filed: 02/09/21 Page: 2 of 2 PAGEID #: 1825




                                CERTIFICATE OF SERVICE

                I hereby certify that a true and accurate copy of the foregoing was electronically
filed on February 9, 2021. Notice of this filing will therefore be sent to all parties by operation
of the Court's electronic filing system, where available, or will otherwise be sent via regular U.S.
Mail to:

Jardin Hill, LLC                                     GSC OPP Management, LLC
c/o CT Corporation System                            c/o Corporation Service Company
306 W. Main Street, Suite 512                        50 W. Broad Street, Suite 1330
Frankfort, KY 40601                                  Columbus, Ohio 43215

Lumen Point Capital Fund I, LLC                      Mason Hill, LLC
c/o Benson Law Firm                                  c/o Gary Chan
1422 Euclid Avenue, Suite 970                        899 N. Orange Avenue, Apt. 301
Cleveland, Ohio 44115                                Orlando, Florida 32803
                                                     changaryk@gmail.com
RG Opportunities I, L.P.
c/o Incorp Services, Inc.                            Clearwater Hospitality Group, LLC
9435 Waterstone Boulevard, Suite 140                 c/o Jacquelyn Chan
Cincinnati, Ohio 45249                               735 Edgewater Drive
                                                     Orlando, Florida 32804
Gary Chan
899 N. Orange Avenue, Apt. 301                       RG MGMT, LLC
Orlando, Florida 32803                               c/o Benson Law Firm
changaryk@gmail.com                                  1422 Euclid Avenue, Suite 970
                                                     Cleveland, Ohio 44115
GSC EB5 Investor, LLC
c/o Michael S. Barron                                GSC Opportunities, L.P.
3074 Madison Road                                    Incorporator: GSC OPP Management, LLC
Cincinnati, Ohio 45209                               c/o Corporation Service Company
                                                     50 W. Broad Street, Suite 1330
                                                     Columbus, Ohio 43215

                                                     Paul T. Saba
                                                     Jeffrey M. Nye
                                                     Stagnaro, Saba & Patterson Co., L.P.A.
                                                     2623 Erie Avenue
                                                     Cincinnati, Ohio 45208
                                                     pts@sspfirm.com
                                                     jmn@sspfirm.com
                                                     Attorneys for Defendant Gold Star Chili, Inc.

                                                     /s/ Justin J. Joyce
                                                     Justin J. Joyce

14204247v1




                                                 2
